Citation Nr: 1143736	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-19 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether it was appropriate to reduce the rating for prostate cancer with erectile dysfunction (ED), status post radiation, from 100 to 0 percent effective June 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 RO decision that reduced the rating for the postoperative residuals of his prostate cancer from 100 to 0 percent prospectively effective as of June 1, 2007.

He submitted additional evidence in October 2009 in support of reinstating the 100 percent rating for this disability, and he waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issue of entitlement to special monthly compensation (SMC) for loss of use of a creative organ because of the ED has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Board, therefore, is referring this claim to the RO for all appropriate development and consideration.  


FINDINGS OF FACT

1.  The RO complied with the procedural due process requirements for reducing the Veteran's disability rating, including insofar as providing him appropriate notice of the intended reduction and giving him an opportunity in response to be heard on the matter, such as during a hearing, and by allowing him time to submit evidence and/or argument showing this proposed action would be unwarranted and in having him undergo a VA examination to reassess the severity of this disability.

2.  There since has been a recurrence of his prostate cancer, however.



CONCLUSION OF LAW

The RO satisfied the procedural due process requirements governing the proposed reduction in the rating for this disability, and in eventually implementing this reduction, but the criteria are met for restoration of the prior 100 percent rating.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code (DC) 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


The claim at issue concerns whether a prior disability rating should be reinstated, not whether, instead, the Veteran is entitled to a higher or increased rating for this disability, especially since his prior rating for this disability was 100 percent, so, obviously, the highest possible.  And a September 2006 letter appropriately notified him of the plan to reduce the rating for this disability from 100 to 0 percent, including the lesser amount of monthly payment he would receive from VA as a consequence, and gave him an opportunity in response to be heard on this matter, such as during a hearing, and allowed him time to submit evidence and/or argument showing this proposed action would be unwarranted.  He also was provided a VA examination to reassess the severity of this disability.  He therefore received the type of pre-determination notice contemplated by 38 C.F.R. § 3.105(e), (i).  And, regardless, the Board is reinstating his prior 100 percent rating, so even if for the sake of argument there was error in not providing him this required notice and opportunity to be heard, this ultimately would be inconsequential and therefore, at most, harmless error.  38 C.F.R. § 20.1102.  Cf. Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (discussing how notice and assistance errors in developing claims are not presumptively prejudicial, rather, based on the unique facts and circumstances of each individual case).

II.  Analysis

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, DC 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100-percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.


Additionally, in applying these DC 7528 criteria, the Board must make factual findings as to when the Veteran last underwent treatment for prostate cancer and whether, since that time, he has suffered a local recurrence or metastasis of the prostate cancer.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

Historically, the Veteran was awarded service connection for prostate cancer in a May 2006 decision and, as required by regulation, assigned a 100 percent disability rating effective April 14, 2006.  That decision also informed him of the criteria of DC 7528, so of the possibility this rating might in the future be reduced.

In a January 2006 letter, the Veteran's private physician, G.L., MD, had indicated that it had been six weeks since completion of irradiation for adenocarcinoma of the prostate.  A rectal examination revealed a smooth flat prostate without suspicious nodules.  This physician indicated there was no evidence of disease, and that the Veteran was free to return to work.

The Veteran subsequently underwent a VA examination in July 2006, during which it was noted that he had undergone six weeks of external-beam radiation completed in November 2005.  He reported urinary frequency, including nocturia two or three times per night, and dribbling of urine at the end of his stream, but he did not wear a pad.  (He also reported experiencing ED, and service connection since has been granted for this additional disability as a secondary complication of his prostate cancer.)  He denied symptoms of malaise, weakness, fatigue or weight change.  The examiner diagnosed adenocarcinoma of the prostate, status post external-beam radiation, benign prostatic hypertrophy of aging, and ED.  The examiner indicated the Veteran was retired by choice, so not as a consequence of this disability.  She also indicated the Veteran's urinary dysfunction was more likely than not due to his benign prostatic hypertrophy (BPH) than prostate cancer or its treatment, and that it was less likely than not that the ED was due to the prostate cancer or its treatment (although, as mentioned, the ED since has been service connected as a secondary complication).


A.  Process of Reduction

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i). 

Additional requirements are set forth in 38 C.F.R. § 3.344, but these other provisions only apply to ratings that have continued for long periods at the same level (meaning 5 years or more).  This is not the situation here since the 100 percent rating for the Veteran's genitourinary disability was assigned as of April 14, 2006 and only continued until June 1, 2007, so for just more than 1 year.  Hence, the 100 percent rating had not been in effect for the required five years or more, in turn compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not mandated.  38 C.F.R. § 3.344(c).  And the September 2006 letter already mentioned duly apprised him of the intent to reduce the rating for this disability from 100 to 0 percent.  The proposal letter included detailed reasons for the reduction and explained to him that his disability evaluation was proposed to be reduced because there was no evidence of active malignancy, and since there supposedly were no residuals due to this service-connected disability.  The RO pointed out that the medical evidence showed his genito-urinary symptoms, instead, were on account of his age-related benign prostatic hypertrophy.  He additionally was advised that he had 60 days to present additional evidence showing his compensation payments should be continued at their present level, and that he could request a predetermination hearing.  The letter further advised him that, if additional evidence was not received within this 60-day period, the award (the 100 percent evaluation) would be reduced.

The record additionally reflects that the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e). 

By rating action in March 2007, the RO reduced the evaluation assigned for the prostate cancer from 100 to 0 percent, prospectively effective as of June 1, 2007, and the Veteran disagreed with that decision giving rise to this appeal.

Although the Veteran contends he did not receive the RO's September 2006 notice letter, the letter was mailed to his correct address, and there is no indication the letter was returned to VA by the U.S. Postal Service as undeliverable.  There is a presumption of administrative regularity that government officials have properly discharged their official duties.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (presumption of regularity attaches to "all manner of VA processes and procedures"); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  And while this presumption of administrative regularity is not absolute, it only may be overcome by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  A claimant's mere statement of non-receipt is insufficient for that purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).

Also, pursuant to DC 7528, the Veteran was afforded a comprehensive VA examination in July 2006, which indicated no evidence of active prostate cancer.  The evidence therefore clearly establishes that the procedures specified in DC 7528 and 38 C.F.R. § 3.105(e) were followed.


B.  Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder in civilian occupations.  See 38 U.S.C.A. § 1155  (West 2002).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1 and 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in his favor.  See 38 C.F.R. § 4.3 (2011).

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See 38 C.F.R. § 4.13 (2011).

Concerning the Veteran's claim for restoration of the 100 percent rating for his prostate cancer, if there is an approximate balance of positive and negative evidence regarding the merits of an issue material to determination of this issue, the benefit of the doubt in resolving the issue is to be given to him.  See 38 U.S.C.A. § 5107(b).  In other words, the reduction in his disability rating would have to have been supported by a preponderance of the evidence.  The Board is required to ascertain in any rating-reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports 

reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413 (1993).  If not shown to be the case, then the prior rating must be reinstated.

Here, VA treatment records did not indicate any active prostate cancer or treatment for it until July 2009, but there was then a recurrence of the disease.  Medical records from Pensacola Naval Hospital show an upward trend in the Veteran's prostate-specific antigen (PSA) from November 2007 to April 2009, and a July 2009 prostate biopsy revealed a malignant neoplasm of the prostate gland.  The even more recent medical evidence in the file shows he is receiving current treatment for this recurrence.  See Tatum, supra.

Thus, the Board finds that since the medical evidence shows a recurrence of the prostate cancer, there has been no actual improvement in this disability.  The reduction in rating for this disability accordingly is unwarranted.  38 C.F.R. § 4.115b, DC 7528.  Thus, restoration of the 100 percent rating is in order as of June 1, 2007, the date this rating was reduced to the lesser 0-percent level.


ORDER

The claim for restoration of the 100 percent rating for the prostate cancer with ED, status post radiation, is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


